[Cite as State v. Atkinson, 2021-Ohio-3844.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   Appellate Case No. 29076
                                                     :
 v.                                                  :   Trial Court Case No. 2020-CR-1981
                                                     :
 JOELENE ATKINSON                                    :   (Criminal Appeal from
                                                     :   Common Pleas Court)
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                               OPINION

                           Rendered on the 29th day of October, 2021.

                                                ...........

MATHIAS H. HECK, JR., by HEATHER N. KETTER, Atty. Reg. No. 0084470, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

ANGELINA N. JACKSON, Atty. Reg. No. 0077937, Assistant Public Defender, Law Office
of the Public Defender, 117 South Main Street, Suite 400, Dayton, Ohio 45422
       Attorney for Defendant-Appellant

                                               .............
                                                                                         -2-



DONOVAN, J.

       {¶ 1} Joelene Atkinson appeals from her conviction on one count of having

weapons while under disability (prior drug conviction), in violation of R.C. 2923.13(A)(3),

a felony of the third degree. We affirm the judgment of the trial court.

       {¶ 2} Atkinson was indicted on August 31, 2020, and she pled not guilty. On

November 18, 2020, Atkinson filed a motion to suppress. A hearing on the motion was

held on December 29, 2020. At the start of the hearing, the court ascertained from

defense counsel that the only issue before the court was the search of Atkinson’s vehicle

in the course of a traffic stop, which resulted in a gun being found in the glove box.

       {¶ 3} Deputy Tori Bargo, a road patrol deputy with the Montgomery County

Sheriff’s Office, testified that she conducted a traffic stop at North Dixie Drive and Ridge

Road in Harrison Township on July 5, 2020. Bargo stated that, at the time, she was

monitoring the area of the Liberty Hotel on Keats Drive, which had been the subject of

multiple citizen complaints. Bargo stated that, around 10:00 p.m., she observed a darker

colored SUV (which turned out to be operated by Atkinson) driving down Keats Drive

without headlights or taillights.

       {¶ 4} Bargo pulled behind the vehicle and ran its registration on her computer; the

license plate came back to a different vehicle than the one in front of her. Bargo initiated

a traffic stop by activating her overhead lights. According to Bargo, Atkinson was “a little

slow to pull over,” eventually stopping at North Dixie and Ridge. Bargo made contact

with the driver, and Deputy Thomas Barnes also arrived on scene. Bargo stated that

there was also a male passenger in the car.

       {¶ 5} Bargo testified that she advised Atkinson of the reason for the stop and
                                                                                              -3-


obtained a state identification card from her; Atkinson advised Bargo that she had just

purchased the vehicle and had not yet been to the Bureau of Motor Vehicles to register

it. Bargo stated that, after running Atkinson’s information through LEADS, she learned

that Atkinson did not have a valid driver’s license and that the passenger also did not

have a valid license. Bargo advised Atkinson that she was going to have the vehicle

towed pursuant to Montgomery County Sheriff’s Office (“MCSO”) policy due to her lack

of a driver’s license and her fictitious plates. Bargo asked Atkinson and her passenger

to step out of the car.

       {¶ 6} Deputy Bargo identified a copy of the MCSO policy as Exhibit 1.                She

testified that, pursuant to the vehicle inventory and towing section of the policy, deputies

“need to do * * * inventory of all vehicles that we tow.” Bargo testified that the required

inventory extended to all portions of the vehicle, and that it was done “to protect the tow

company, us, as well as the owner so if they claim that something’s missing, we can have

it logged * * * on the tow slip that we complete. That way every party involved is protected

and there’s no doubt that anything is missing * * *.” She stated that Atkinson and her

passenger argued with her about searching and towing the vehicle.                Bargo stated,

however, that Atkinson consented to a search of her person and advised Bargo that she

had a knife in the purse on her waist.

       {¶ 7} Bargo testified that she then searched the entire the vehicle, other than the

glove box. To that point, she had not “found anything else” in the vehicle. Bargo asked

Atkinson for the keys to the glove box because the MCSO policy required her to search

it. Bargo stated that “[a]fter a little bit of difficulty,” and after arresting the passenger for

obstruction, the deputies were able to obtain the keys from Atkinson. When asked why
                                                                                                  -4-


the passenger was arrested, Bargo testified:

       He didn’t want to give the keys up; he refused to give them up. When we

       were going to put - - put them in handcuffs so we could obtain the keys, he

       threw them to [Atkinson] and [Atkinson] argued with us about whether or not

       we should tow the vehicle or get the keys. Eventually she did give the keys

       once we told her she was obstructing and she could be charged.

       {¶ 8} Deputy Bargo testified that, once she had the keys, she unlocked the glove

box and immediately found a loaded black handgun. Bargo stated that Deputy Barnes

secured Atkinson in handcuffs, and that while he did so, Atkinson said, “oh, you found my

gun.” Bargo secured the weapon for safety and arrested Atkinson for improper handling

of a firearm in a motor vehicle.        Bargo testified that she subsequently learned that

Atkinson had a prior conviction for trafficking in drugs, which made her ineligible to have

a weapon.

       {¶ 9} Bargo stated that her entire interaction with Atkinson was recorded, and she

identified State’s Exhibit 2 as the disk on which the traffic stop had been recorded. Bargo

testified that the recorder in her cruiser was “a little bit old,” that “it skips when it gets full,”

and that “it jumps ahead every couple seconds.”

       {¶ 10} On cross-examination, Bargo testified:

               Q. So you said she pulled over at North Dixie and Ridge?

               A. Yes.

               Q. * * * Explain it like - - she pulls out of the roadway into like some

       parking lot in front of some building? What was that building, do you recall?

               A. She was still on the street but it’s a half Boost Mobile – half
                                                                               -5-


apartment building.

       Q. * * * You got her for a noncompliance suspension and there was

a fictitious plate, you stated?

       ***

       A. Yes, yes. * * *

       ***

       Q. * * * You said the policy states that you can tow for fictitious

plates and no driver’s license. Can you tell me where again?

       A. I would have to look through it to find it.

       Q. I believe you were saying it was in Section B.

       A. Section B is for the vehicle inventory towing.

       Q.    Now (indiscernible) Section G.     That’s - - that provides the

reasons to tow a vehicle. And if those reasons were provided - - provided

in there that’s when you can tow based on policy from the sheriff’s

department?

       THE COURT: Which section did you say?

       [DEFENSE COUNSEL]: “G.”

       THE WITNESS: “G.”

              (Pause)

       THE COURT: Is there a certain part you can direct her to?

       [BY DEFENSE COUNSEL]:

       Q. I - - I guess my question was just Section G is what - - the area

of the policy that says when you can tow; is that accurate?
                                                                                          -6-


                  A. It does have some guidelines in there of when you can tow. I

        believe this section, it would be more towards abandoned vehicles and

        specific so like expired registrations, crash or vehicles driven by or

        (indiscernible) persons.

                  Q. * * * So it’s “B” or “G” is the relevant sections to look at?

                  A. I can’t say with 100 percent certainty. I didn’t write the GOM1.

        I can’t - - I don’t view it [every day], obviously. I do view it when I need to

        but. I couldn’t tell you right off the bat.

                  Q. Yes, Deputy. But the whole thing’s provided to the judge so we

        can - -

                  A. Yes.

                  Q. - - have judge look at it.

                  So you decided to tow. And I believe you told them that you’re going

        to tow the car so you’re going to pull them out the vehicle and pat them

        down for weapons and search the vehicle for evidence; is that what you

        stated to them?

                  A. I advised them that I’d be doing an inventory prior to tow.

                  Q. * * * And this is all recorded. You can hear some parts of it; is

        that correct?

                  A. Yeah. You can hear most parts. It just kind of skips so my

        words are either elongated or shortened * * *.

        {¶ 11} Bargo further testified that Atkinson had been “very hesitant” to provide the


1
    MCSO General Orders Manual.
                                                                                         -7-


keys, and that Atkinson had said she would “hand them straight to the tow truck driver.”

Bargo stated, “We advised her that she could be arrested on obstruction for not - - for

hindering our inventory of the vehicle.” Bargo stated that Barnes advised Atkinson that

once she was placed under arrest, she would be placed in handcuffs and placed in the

car. Bargo stated that the vehicle had not been reported as stolen, but she could not

“confirm because it did have fictitious plates.” She stated that, at the time of the stop,

Atkinson was not under arrest for the traffic violations, but she was being detained so that

Bargo could issue her a citation.

       {¶ 12} While Bargo was testifying, the following exchange occurred:

              THE COURT: If you come across a car that is abandoned on the side

       of the road - -

              ***

              THE COURT: - - do you still tow it?

              THE WITNESS: It depends if it’s a hazard - -

              ***

              THE WITNESS: - - to traffic.

              THE COURT: * * * Obviously you wouldn’t have the keys for that.

              THE WITNESS: No.

              THE COURT: * * * How do you inventory a car then?

              THE WITNESS: At that point it would be towed to Busy Bee - -

              ***

              THE WITNESS: - - and then before prior - - before release to owner

       they would go through the vehicle and if anything was missing at that point,
                                                                                -8-


we don’t have - - we don’t have the means - -

       ***

       THE WITNESS: - - to search. So the liability is kind of off of us at

that point.

       THE COURT: * * * So for a traffic stop where you do have someone

in the vehicle and you do have the keys to the car and the car is being towed

--

       ***

       THE COURT: - - do you always take the key?

       THE WITNESS: Yes, ma’am.

       ***

       THE WITNESS: The tow truck driver always asks for the keys that

way they don’t have to pull the car possibly damaging it when they’re putting

it up on the tow truck.

       ***

       By [Defense Counsel]:

       Q. And this car was not a hazard to traffic or anything where it was

parked?

       A. It was in the trafficway.

       Q. And - -

       A. It wasn’t pulled off into a parking lot or anything.

       Q. * * * And the video will show that?

       A. Yes.
                                                                                      -9-


             Q. * * * And then you’re instructed that you can search a locked

      glove box in your policy if the keys are available, correct?

             A. That would be the easiest way to search it, yes. But we - - we

      are supposed to search every part of the vehicle.

             Q. But in the policy it says if the keys are available?

             A. I can’t confirm that. * * *

             ***

             Q.    And in this case, as you stated, at the time that you were

      searching the vehicle, [Atkinson] was not under arrest so you weren’t going

      to take the property off of her at that time?

             A. The vehicle was still going to be towed, yes.

             Q. * * * But [Atkinson] was not under arrest, correct?

             A. She was detained. She was not under arrest at that point.

             Q. And, obviously, the video shows and you agree today that she

      was objecting to consenting to any search or providing the keys for the

      search?

             A.    Yes. I did not need her consent for the search though.

      {¶ 13} In response to a question by the court, defense counsel indicated that

MCSO General Orders Manual Section 7.1.6(B)(8)(b) provides that “glove and console

compartments can be searched if unlocked or if locked when the keys are available.”

      {¶ 14} On February 5, 2021, the court overruled the motion to suppress from the

bench. The court stated:

             So the questions that were presented to this Court as a result of this
                                                                                            -10-


       hearing were (1) did the police have the authority under the tow policy to

       tow this particular car and if they did, * * * what part of the tow policy allowed

       that; and then secondly, if the tow policy was correct in that the * * * deputy

       here * * * could tow the car, could the officer demand the keys or threaten

       to arrest if Ms. Atkinson did not comply.

       {¶ 15} The trial court found that Exhibit 2 confirmed that the traffic stop was valid

because the vehicle had no headlights or taillights; the court also noted that the plates on

the car belonged to a different vehicle and that neither Atkinson nor her passenger had a

driver’s license. The court observed:

              If you look at the [MCSO] Tow Policy - - it’s called the General Orders

       Manual, Sixth Edition, Number 7.16 - - we’ll call it the tow policy - - * * *

       7.1.6.6(G)(2)(1), “A vehicle left unattended on private property.” So let’s

       talk about that for a moment.

              * * * So (G)(2) states, “If a vehicle is left unattended either on public

       or private property due to the removal of an ill, injured or arrested operator,

       the vehicle may be towed if the location of the vehicle or other

       circumstances caused the deputy to be concerned that the vehicle or its

       contents, if left in the present location, will be a hazard to traffic, damaged

       by other traffic, vandalized or stolen.”

              And also in (G)(1), “Deputies have the authority and responsibility to

       ensure the safe and efficient flow of vehicular traffic on the streets and

       highways. This includes vehicles that are in violation of stopping, standing

       or parking while a stolen or deserted vehicle is vehicles [sic] with expired
                                                                                   -11-


registration, vehicles involved in a crash and vehicles driven by or controlled

by - - or control of an arrested person.” [Sic.]

        So here the vehicle was going to be left unattended on private

property. * * * The deputy here testified that she was concerned that the

vehicle or its contents, if left in their present location, could be a hazard to

the traffic.

        In looking at the video here, the video shows that the vehicle pulled

off on the side of a road. It was a dark road from what I could see from the

video; it didn’t appear there were many streetlights. It pulled off in not a

parking lot or a parking space and the car was parked in an area just directly

off of the roadway and parallel to what appeared to be an apartment

building. And again, not in a parking space or in a parking lot.

        And so based on the tow policy in 7.16(G)(1) and (2), I am going to

find that the deputy had authority under that tow policy to tow that particular

vehicle.

        ***

        Here, I find that Dep. Bargo’s actions of calling for a tow truck driver

was reasonable because the tow policy in 7.16(G)(1) and (2) indicate that

this car was going to be left unattended on private property.

        Neither * * * the driver nor the passenger had a driver’s license and

there were fictitious plates being left on the car. So there was no way that,

in my opinion, that it would’ve been reasonable or wise for this deputy to

simply leave this car without any licensed driver and fictitious plates in this
                                                                                           -12-


       private property.

              So I do find that it was reasonable for her to make the decision to tow

       this car under the policy that it would be a hazard to traffic, damaged by

       traffic, vandalized or stolen and, therefore, it was within her discretion to tow

       that car.

       {¶ 16} The court next discussed the inventory search of the car, citing in part

Section 7.1.6(B)(8)(b). The court noted that the policy provided that it “is okay” to search

a locked glove box where a key is available. The court noted that “the question then

presented here * * * [is] whether or not an individual who is not arrested for an offense

but who has a key to a vehicle makes that key available.” The court observed that, in

the course of the video, when Atkinson was asked about the key, she said that she would

not give it to the deputies but would give it to the tow truck driver when he arrived; Deputy

Bargo then threatened to arrest Atkinson if she did not give Bargo the key. In analyzing

what the deputy should have done in this situation, the court stated:

       * * * I think that some more training would have been helpful because

       threatening to arrest her for an offense there was no basis for was not a

       reason to arrest Ms. Atkinson for failing to turn over this key.           That,

       ultimately didn’t happen but at the same time she was threatening to arrest

       her which forced Ms. Atkinson to go ahead and turn this key over. I found

       that was unnecessary and it’s certainly coercive behavior when she didn’t

       have a basis for the arrest.

              But the deputy, I’m finding, would have gotten this key with some

       patience. The Defendant had already stated that she was going to give it
                                                                                       -13-


      to the tow truck driver when he arrived and thus Dep. Bargo would’ve

      ultimately had access to the key per the tow policy and she could’ve used

      this key to unlock the glove box and the gun, which is obviously part of this

      case and what the Defense is seeking to suppress, would’ve been evitably

      [sic] * * * discovered.

             So the question here is should she just have had a little patience and

      waited. And I believe the answer is yes, she should have. But I believe

      they had - - even if she’d had the patience and waited, Ms. Atkinson

      would’ve turned the key over and the key would’ve been given to the tow

      truck driver.

      {¶ 17} The court cited to State v. Kerr, 6th Dist. Wood No. WD-05-080, 2006-Ohio-

6058. In that case, the court analyzed the propriety of an inventory search as follows:

      In addition, the policy provides that, incident to the inventory of a towed

      vehicle, the police are to inspect the outside and interior of the vehicle,

      including any closed or “locked” areas.      Therefore, prior to having the

      vehicle towed, the officers' inventory of the trunk was reasonable, since they

      had a key which would have been given to the towing company. Once the

      officers saw the cylinder, indicating the possibility of additional criminal

      activity, however, the better course of action would have been to stop the

      inventory search and call for a warrant. Nevertheless, under the particular

      circumstances in this case, the initial search of the trunk was appropriate,

      not only to protect the police and towing company liability, but also, to

      protect the public from items which may have been potentially dangerous,
                                                                                        -14-


       i.e., the anhydrous ammonia cylinder. Thus, the decision to tow the vehicle

       and then to conduct the inventory search was made substantially in

       accordance with standardized procedures of the Northwood Police

       Department.

Id. at ¶ 25.

       {¶ 18} The trial court indicated that, here, “[w]ith some patience, the deputy

would’ve been provided the key to be given to the tow company upon the car being towed,

would’ve had the key and then, per the tow policy, the key is available and * * * when they

have that key, it’s incumbent upon them * * * to inventory the car.” The court noted that,

pursuant to the policy, the glove box and/or console compartments would have been

searched when the key was available, and since it would have been available to the tow

company upon the tow company’s arrival (per Atkinson’s statement that she would give

the key to the tow driver), “the inventory search of the locked compartment did not violate

her Fourth Amendment right * * * because the search of the car did comply with the

Montgomery County Sheriff’s Office tow policy and their routine procedure.”

       {¶ 19} The court concluded, “I don’t disagree with the defense that it is

troublesome that the deputy was threatening Ms. Atkinson to arrest her if she didn’t turn

over this key when there was no basis to arrest her.” According to the court, Atkinson

“wasn’t going to be arrested for driving without a license; she wasn’t going to be arrested

for the fictitious plate. So there was no basis to arrest her for not turning over that

particular key. And with no case law being out there at this point in time as to whether

or not that is an arrestable offense, I can’t find that she would’ve had a reason to arrest

her.” The court reiterated that Atkinson stated “very clearly” on the video that she was
                                                                                         -15-


going to turn the key over to the tow truck driver when he arrived, and that Bargo would

have “inevitably discovered the gun” in the locked glove box.

       {¶ 20} The court issued a written decision overruling the motion to suppress on

February 7, 2021, and Atkinson entered a plea of no contest to having weapons under

disability on February 17, 2021. On March 15, 2021, the trial court found Atkinson guilty

and sentenced her to community control sanctions not to exceed five years.

       {¶ 21} On appeal from her conviction, Atkinson asserts the following assignment

of error:

              THE TRIAL COURT ERRED IN OVERRULING APPELLANT’S

       MOTON        TO   SUPPRESS        WHERE       POLICE      CONDUCTED          A

       WARRANTLESS          SEARCH       OF    HER     AUTOMOBILE,        THEREBY

       VIOLATING HER FOURTH AMENDMENT RIGHT TO BE FREE OF

       UNREASONABLE SEARCHES AND SEIZURES.

       {¶ 22} Atkinson asserts that her vehicle was not lawfully impounded, and that the

inventory search was accordingly unconstitutional.             Atkinson asserts that, in

“determining whether an impoundment is lawful, authority to impound should never be

assumed.” She argues that the trial court incorrectly found that the Sheriff’s Office tow

policy authorized impoundment and that the trial court’s conclusion “was based on facts

not in evidence.”

       {¶ 23} MCSO General Orders Manual Section 7.1.6(G)(2) states:

       If a vehicle is left unattended either on public or private property due to the

       removal of an ill, injured, or arrested operator, the vehicle may be towed if

       the location of the vehicle or other circumstances cause the deputy to be
                                                                                           -16-


       concerned that the vehicle or its contents, if left in the present location, will

       be a hazard to traffic, damaged by other traffic, vandalized, or stolen.

       {¶ 24} According to Atkinson, an impoundment pursuant to this policy required

three things: (1) the removal of an ill, injured, or arrested operator; (2) that renders the

vehicle unattended; and (3) that presents a hazard to traffic OR a risk of damage,

vandalism or theft.” She argues that, when Deputy Bargo made the decision to impound

the vehicle, it was not “unattended” due to the removal of an ill, injured, or arrested

operator, and therefore the policy did not apply.

       {¶ 25} Atkinson asserts that the trial court incorrectly found that Deputy Bargo had

testified that she was concerned that the vehicle could be a hazard to traffic if left where

it was. According to Atkinson, when “asked specifically if the vehicle posed a hazard to

traffic because of the manner in which it was parked, Deputy Bargo did not answer in the

affirmative. She merely stated ‘it was in the trafficway’ without further explanation of

what that meant.”     Atkinson asserts that at “no point” did Bargo testify that the vehicle

posed a hazard, and thus the trial court’s factual finding that Bargo testified to a hazard

was incorrect.

       {¶ 26} Atkinson further asserts that the cruiser camera footage demonstrated that

the vehicle was not stopped in the street, but was parked in front of a building, that it was

not obstructing traffic “as cars were freely traveling both ways down the two-way street,”

and that Bargo never testified that she was concerned that the vehicle would be damaged,

vandalized, or stolen if it was left where it was parked. Thus, Atkinson reasserts that

impoundment was not authorized under General Orders Manual Section 7.1.6(G)(2).

       {¶ 27} Atkinson further argues that no other grounds existed for a lawful
                                                                                          -17-


impoundment, because no evidence was presented that the vehicle was parked illegally

or that it was blocking entrance to the building, and it was clear from Bargo’s testimony

that she “made the decision to impound [the] vehicle because [Atkinson] did not have a

valid license and/or because the vehicle had ‘fictitious plates.’ ” Atkinson asserts that

impoundment for these reasons, standing alone, was not authorized by the tow policy.

       {¶ 28} Atkinson directs our attention to State v. Clancy, 2d Dist. Montgomery No.

18844, 2002 WL 628124 (Apr. 19, 2002); she asserts that, like the impoundment in

Clancy, “the impoundment in this case was unlawful and ‘the resulting search [was]

tainted, to the extent [it] was justified by the inventory search exception.”

       {¶ 29} Atkinson argues that, assuming the existence of a lawful impoundment, the

tow policy states that a locked glove box should be searched “when the key is available,”

and “the issue turns on the interpretation of ‘available.’ ” At the time the deputies sought

to search the locked glove box, the key was in Atkinson’s possession, but she was under

no obligation to provide the key; further, she was not under arrest, and therefore the police

had no legal right to her personal property. She argues that the tow policy did not

authorize deputies to forcibly take her car keys or to threaten to arrest her for refusing to

provide them. Atkinson asserts that, since the key was not in the deputies’ possession

when they discovered the locked glove box, it was not “available,” and the manner in

which the deputies procured the key was not authorized by law or by the tow policy.

       {¶ 30} Atkinson asserts that the trial court appears to have upheld the search

because the deputies would have inevitably come into possession of the key. But, she

contends that, in reaching this conclusion, the trial court relied on several facts that were

not supported by evidence: there was no evidence that the tow truck driver would have
                                                                                          -18-


given the key to the police; and she did not consent to a search of the glove box, but was

improperly coerced. She points out that the trial court recognized that there had been

no basis to arrest Atkinson, as threatened.

       {¶ 31} Finally, Atkinson asserts that the inventory search was not reasonable and

was a pretext for an evidentiary search. She notes that the search was not based upon

probable cause, because it was supposed to be an inventory search. She argues that

the deputies could have simply towed the vehicle with a locked glove box, as authorized

by Section (B)(8)(b) of the tow policy; and there was “no indication that the department

would face any liability for doing so.” Atkinson notes that Bargo testified that locked

vehicle cannot be inventoried before being towed, and that Section (B)(5) of the tow policy

provides that an inventory will not be conducted for vehicles towed at an owner’s request.

She asserts that, because of these other circumstances in which vehicles are not fully

inventoried before being towed, it was not reasonable to forcibly open a locked glove box

“(via coercion or physical force) to ‘protect property’ or ‘avoid liability’ ” where an owner,

who is on the scene, “not under arrest, and capable of making decisions, elects not to

unlock it prior to towing.”

       {¶ 32} According to Atkinson, the actions of the Montgomery County Sheriff were

not aimed at protecting property or avoiding liability, but rather constituted an obvious

ruse to allow them “to rummage through the vehicle looking for something incriminating.”

She asserts that Bargo first announced her intention to search the vehicle for illegal items,

and only stated that she was going to tow the car after Atkinson and the passenger

protested. She asserts that this “conduct is constitutionally impermissible.”

       {¶ 33} The State responds that the trial court did not err in overruling the motion to
                                                                                          -19-


suppress. The State directs our attention to MCSO General Orders Manual Section

7.1.6(G)(3)(d), which states:

       When a deputy finds that a vehicle is left unattended upon a street/highway

       in violation of any of the provisions regulating stopping, standing, or parking

       and constitutes a definite hazard or obstruction to normal movement of

       traffic, the deputy is authorized to move the vehicle or require the driver or

       other person in charge of the vehicle to move the same to a position off the

       roadway.    Ohio law authorizes deputies to remove and/or impound, or

       cause to be removed to the nearest garage or other place of safety, a

       vehicle found on a street/highway under any of the following circumstances:

       ***

       d. When a vehicle is being driven upon the street and is not in proper

       condition to be driven.

       {¶ 34} The State further directs our attention to Section 7.1.6(G)(6), which

provides:

       Illegally parked vehicles – Deputies must handle vehicles parked unlawfully

       on the streets in the following manner:

       b. Whenever a deputy finds a vehicle unattended upon any highway, bridge,

       or causeway, or in any tunnel, where the vehicle constitutes an obstruction

       to traffic, the deputy may arrange for the removal of it.

       {¶ 35} According to the State, the trial court found that MCSO tow policy (Section

7.1.6(G)(2)) applied and focused on the point that the vehicle was going to be left

unattended and that, if the vehicle were left in its position, it was a hazard to traffic. The
                                                                                           -20-


State acknowledges that Atkinson was not “ill, injured, or arrested” as provided in Section

7.1.6(G)(2), but the tow of Atkinson’s vehicle was lawful for other reasons. The State

cites State v. Holley, 2d Dist. Montgomery No. 20371, 2004-Ohio-4264, ¶ 7, for the

proposition that “ ‘[a]n appellate court shall affirm a trial court's judgment if it is legally

correct on other grounds, that is, it achieves the right result for the wrong reason, because

such an error is not prejudicial.’ ”

       {¶ 36} The State argues that, since neither occupant of the vehicle had a valid

driver’s license and the car had fictitious plates, including front and back plates that were

different from each other, the car “was not in a proper condition to be driven” pursuant to

the tow policy.

       {¶ 37} The State notes that Bargo testified that the vehicle was still on the street

but in front of the apartment building. It also asserts that the cruiser video showed that

Atkinson’s vehicle was parked perpendicular to, and blocking, the parking spaces in front

of the apartment complex where the traffic stop occurred; it was illegally parked and an

obstruction to traffic, but it also prevented the flow of traffic from the apartments. The

State asserts that the “trial court’s finding that the vehicle was a hazard is * * * supported

by the record.”

       {¶ 38} The State notes that Atkinson did not argue in the trial court that the vehicle

was not “unattended” for purposes of the tow policy, and therefore she waived this

argument. It also points out that neither Atkinson nor the passenger could lawfully drive

the vehicle, so “it could not be lawfully driven by anyone.” Citing Exhibit 2, the State

notes that Atkinson admitted she was not the registered owner of the vehicle, having not

been to the BMV to register the car, and that while the car had not been reported as
                                                                                        -21-


stolen, Bargo could not confirm that it was not stolen because the vehicle had fictitious

plates. According to the State, under these circumstances, the vehicle “necessarily

would have been left in a condition where it was undriveable and in a place where it

should not have been parked without the registered owner present. Thus, the vehicle

was unattended.” The State asserts that the towing of the vehicle was constitutionally

reasonable under the circumstances.

      {¶ 39} The State further argues that the inventory search was conducted in

accordance with a reasonable standardized tow policy and that the gun would have

inevitably been discovered. The State asserts that, because Atkinson explicitly stated

that she would give the keys to the tow truck driver, then the deputy inevitably would have

obtained the keys to open the glove compartment. According to the State, “the tow truck

driver would have had access to the key thus also making it accessible to police.”

      {¶ 40} The State argues that, while Atkinson contends that the officers unlawfully

obtained her keys because they threatened to arrest her, the officers could have in fact

arrested her for her traffic violations, and had they done so, “they would have inevitably

obtained possession of her keys.”      The State asserts that Deputy Bargo had, at a

minimum, probable cause to arrest Atkinson for possessing a motor vehicle with fictitious

plates, and she may have also had probable cause to arrest Atkinson for obstructing

official business. The State asserts that, when law enforcement officers have probable

cause to arrest a person, the threat to do so is not coercive and does not amount to a

Fourth Amendment violation. Noting Atkinson’s assertion that she did not consent to the

search of the glove box and that the inventory search was “merely a pretext for an

evidentiary search,” the State asserts that, “because the officers could have lawfully
                                                                                       -22-


arrested Atkinson, the threat of arrest was not coercive and does not rise to a Fourth

Amendment violation requiring suppression.” The State also asserts that the evidence

presented did not demonstrate that the search was a pretext for an evidentiary search.

      {¶ 41} The State argues that towing the vehicle with the glove box locked “would

have been inconsistent with the written tow policy,” because if Atkinson had given them

to the tow truck driver directly, as she volunteered to do, the keys would then have been

“available” to law enforcement, and the tow policy would have compelled the deputies to

search the glove box.

      {¶ 42} The State asserts that Atkinson “misapplies” the policy as it relates to

abandoned vehicles when no keys are available. According to the State, “coming across

an already abandoned vehicle is not the same as coming into control of the vehicle and

its contents through the course of police involvement.”

      {¶ 43} The State asserts that Bargo’s advisement to Atkinson that the search was

to make sure there was nothing illegal in the vehicle was insufficient to convert a lawful

inventory search into an unlawful inventory search; the fact that Deputy Bargo indicated

she was going to search for anything illegal, and then asked the general question whether

there was anything illegal in the car, did not convert the tow into a pretext for an

evidentiary search. According to the State, when Bargo made the statement, she had

already determined that the vehicle was going to be towed because of the fictitious plates

and driving without a license. She was concerned about weapons, and the evidence

does not demonstrate that the inventory search was conducted as a pretext for an

investigatory search.

      {¶ 44} The State asserts that, when a Fourth Amendment violation occurs based
                                                                                         -23-


on a reasonable but mistaken assumption, “the person subjected to the search is not

necessarily the victim of a constitutional violation,” citing Herring v. United States, 141

Ohio St.3d 428, 2014-Ohio-4795, 25 N.E.3d 993. According to the State, Deputy Bargo

reasonably believed that she was required to search the glove box pursuant to the tow

policy because the keys were on scene, and Atkinson’s refusal to turn over the keys and

the implication of potential arrest did not render Bargo’s actions unconstitutional.

       {¶ 45} In reply, Atkinson asserts that her car was not abandoned pursuant to R.C.

4513.61 or unattended or obstructing traffic as described in the tow policy Section

7.1.6(G)(3)(d), and there was no evidence in the record to establish that a vehicle with

invalid plates is “not in a proper condition to be driven” such as from a mechanical defect.

Citing State v. Bozeman, 2d Dist. Montgomery No. 19155, 2002-Ohio-2588, Atkinson

asserts that a court cannot find authority to impound a vehicle “that is not provided for by

the policy’s express terms.” She asserts that, because the MCSO tow policy did not

expressly provide that vehicles with unauthorized plates could be towed, there was no

basis to conclude that Subsection (G)(3)(d) authorized impoundment under the

circumstances of this case.

       {¶ 46} Atkinson further asserts that there was no evidence that the vehicle was

illegally parked, but even if it had been, impoundment would not have been authorized,

noting that Bargo did not testify that the vehicle was illegally parked or that it prevented

individuals from parking or entering the apartment building. According to Atkinson, even

if the record had established that the vehicle was illegally parked, the MCSO tow policy

prohibits impoundment of illegally parked vehicles unless there is “an immediate traffic

hazard,” citing MCSO General Orders Manual Section 7.1.6(G)(6)(a). Atkinson notes
                                                                                       -24-


Bargo’s inability to identify the applicable policy provision authorizing the impoundment

at the hearing.

       {¶ 47} Atkinson disputes that she waived the argument that the vehicle was not

“unattended.” She argues that she “challenged the warrantless search in her motion to

suppress” and that counsel argued during the hearing that the tow policy did not permit

her vehicle to be impounded. Atkinson asserts that she did not give her consent to the

search and that the doctrine of inevitable discovery did not apply. She contends that the

trial court found that Deputy Bargo’s threat to handcuff Atkinson and place her into the

cruiser in order to obtain the key was “coercive.” Citing State v. Crawford, 2d Dist.

Montgomery No. 25506, 2013-Ohio-4398, she asserts there “was no probable cause to

arrest Ms. Atkinson for obstructing official business because her refusal to produce the

key was not an affirmative act.”

       {¶ 48} In a footnote, counsel for Atkinson notes that his “assertion in the merit

brief that Ms. Atkinson had not been charged with any traffic offenses appears to be

incorrect. However, given that no information regarding any traffic charges or case was

before the trial court when it rendered its decision on the motion to suppress, this Court

is precluded from considering that evidence here.”

       {¶ 49} Atkinson asserts that the fact that she ultimately produced the key did not

establish that she voluntarily consented to a search of the glove box. Citing State v.

Clark, 5th Dist. Ashland No. 15-COA-040, 2016-Ohio-4614, she asserts that she

“relinquished the keys in response to a show of authority” that was far greater than in

Clark, and Deputy Bargo testified that Atkinson had not consented to the search.

Atkinson also asserts that the “inevitable discovery doctrine” did not apply, because the
                                                                                          -25-


record did not demonstrate that the deputies would have inevitably obtained the key from

the tow truck driver.

       {¶ 50} Finally, citing State v. Leak, 145 Ohio St.3d 165, 2016-Ohio-154, 47 N.E.2d

821, ¶ 30, Atkinson asserts that the “good faith exception does not apply when the

evidence demonstrates that the search was pretextual.” She argues that video reflects

that, prior to any mention of towing the car, Deputy Bargo ordered Atkinson and the

passenger out of the vehicle and stated that she was going to search the vehicle to “make

sure there is nothing illegal in there,” which demonstrated that she was “conducting a

criminal investigation (without reasonable suspicion) to find something illegal.” Atkinson

argues that there was nothing in the record to show that Bargo was concerned about

public safety or protecting Atkinson’s valuables.

       {¶ 51} The following is well-settled:

              Appellate “review of a motion to suppress presents a mixed question

       of law and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372,

       797 N.E.2d 71, ¶ 8. As the trier of fact, a trial court “is in the best position

       to weigh * * * evidence * * * and evaluate [the credibility of] witness[es],” so

       an “appellate court must accept the trial court's findings of fact if they are

       supported by competent, credible evidence.” Id., citing State v. Fanning, 1

       Ohio St.3d 19, 437 N.E.2d 583 (1982); State v. Graves, 12th Dist. Clermont

       No. CA2015-03-022, 2015-Ohio-3936, ¶ 9, citing State v. Cruz, 12th Dist.

       Preble No. CA2013-10-008, 2014-Ohio-4280, ¶ 12.            Accepting the trial

       court's findings of fact as true, “the appellate court must then independently

       determine, without deference to the [trial court's legal] conclusion[s],”
                                                                                      -26-


      whether the “facts satisfy the applicable * * * standard.” Burnside at ¶ 8,

      citing Fanning and State v. McNamara, 124 Ohio App.3d 706, 707 N.E.2d

      539 (3d Dist.1997).

State v. Burns, 2d Dist. Montgomery No. 28633, 2020-Ohio-2848, ¶ 8.

      {¶ 52} As this Court set forth in Clancy, 2d Dist. Montgomery No. 18844, 2002 WL

628124; at *2-3:

             We note from the outset the fundamental rule that the state bears the

      burden of establishing that a warrantless search, which is per se

      unreasonable, is nevertheless reasonable pursuant to one or more

      exceptions to the Fourth Amendment's warrant requirement.           Xenia v.

      Wallace (1988), 37 Ohio St.3d 216, 524 N.E.2d 889, paragraph two of the

      syllabus. * * *

             The inventory exception to the Fourth Amendment's warrant

      requirement permits police to conduct a warrantless search of a vehicle in

      order to inventory its contents after the vehicle has been lawfully

      impounded.        State v. Mesa (1999), 87 Ohio St.3d 105, 108-109, 717

      N.E.2d 329. See South Dakota v. Opperman (1976), 428 U.S. 364, 96

      S.Ct. 3092, 49 L.Ed.2d 1000.        The rationale for excluding inventory

      searches from the warrant requirement is that inventory searches are an

      administrative or caretaking function, rather than an investigative function.

      Opperman, supra, * * *.

             While the concepts of the “inventory” exception and “impoundment”

      are often commingled, they constitute two distinct considerations in Fourth
                                                                                  -27-


Amendment jurisprudence. U.S. v. Duguay (C.A.7 1996), 93 F.3d 346, 352

(citing Opperman, supra).

       “Impoundments by the police may be in furtherance of ‘public safety’

or ‘community caretaking functions,’ such as removing ‘disabled or

damaged vehicles,’ and ‘automobiles which violate parking ordinances, and

which thereby jeopardize both the public safety and the efficient movement

of vehicular traffic.’ ” Id. (quoting Opperman, supra, * * *). If not supported

by probable cause, impoundment must be consistent with the police

“caretaking” role, which is completely unrelated to the investigatory function.

Id. (citing Opperman, supra, * * *).

       The reasons that permit impoundment of a vehicle are distinct from

the permissible reasons for conducting an inventory search of an

impounded vehicle, “which are ‘to protect an owner's property while it is the

custody of the police, to insure against claims of lost, stolen, or vandalized

property, and to guard the police from danger.’ “ Id. (quoting Colorado v.

Bertine (1987), 479 U.S. 367, 372, 107 S.Ct. 738, 741, 93 L.Ed.2d 739, 745-

46). It follows that, in order for police to perform a valid inventory search

of an automobile, the vehicle must first be lawfully impounded. Opperman,

supra,* * *; State v. Cole (1994), 93 Ohio App.3d 712, 715, 639 N.E.2d 859

(Cook, J.); State v. Gordon (1994), 95 Ohio App.3d 334, 338, 642 N.E.2d

440.

       An impoundment is lawful if it is conducted pursuant to standardized

police procedures. Bertine, supra * * *; State v. Hathman (1992), 65 Ohio
                                                                                      -28-


      St.3d 403, 604 N.E.2d 743, paragraph one of the syllabus; State v.

      Wilcoxson (July 25, 1997), Montgomery App. No. 15928, unreported.

      Standardized procedures for impoundment are required to ensure that a

      subsequent inventory search is not “a ruse for a general rummaging in order

      to discover incriminating evidence.” Florida v. Wells (1990), 495 U.S. 1, 4,

      110 S.Ct. 1632, 1635, 109 L.Ed.2d 1, 6.

             Standardized procedures might take the form of statutes or laws

      authorizing impoundment. * * * Standardized procedures may also be found

      in police regulations or municipal ordinances authorizing impoundment.

      See, e.g., Gordon, supra.

      {¶ 53} In Clancy, the defendant was convicted of one count of carrying a concealed

weapon after the court overruled his motion to suppress.         Id. at *1.   This Court

determined “that while the State failed to demonstrate that the automobile was lawfully

impounded, which is a necessary predicate to the inventory search exception, the search

was nonetheless lawful as incident to the arrest.” Id.

      {¶ 54} We note that MCSO General Orders Manual Section 7.1.6(B) is entitled

“Vehicle Inventory/ Towing and Providing Mechanical Assistance,” and it provides:

      6. Deputies must do an administrative inventory of all vehicles they tow.

      The agency’s policy is to inventory all vehicles * * * deputies become

      involved with where the owner or owner’s agent is unable to assume control

      of the vehicle * * *.   This is necessary to protect the vehicle owner’s

      personal property, the towing or storage company, the deputy, and the

      Sheriff’s Office. Deputies must carefully protect and preserve any article or
                                                                                       -29-


      property that comes under their control. This includes property or evidence

      that they receive, seize, recover, or that otherwise comes under their control

      or care.

      {¶ 55} MCSO General Orders Manual Section 7.1.6(B)(7) provides:

      If deputies discover contraband or other incriminating materials during an

      inventory, the deputy must seize the items following normal rules of

      evidence and file criminal charges where appropriate. Once an inventory

      has been initiated, the deputy must complete the inventory. * * *

      {¶ 56} MCSO General Orders Manual Section 7.1.6(B)(8) provides:

      * * * During a routine inventory, deputies must check the following areas for

      items of value:

      ***

      b. Glove and/or console compartments (unlocked or, if locked, when the key

      is available.)

      ***

      {¶ 57} Section 7.1.6(G) is entitled “Removal and Towing of Vehicles from Private

Property, Public Streets, and Highways,” and provides:

      1. Deputies have the authority and responsibility to ensure the safe and

          efficient flow of vehicular traffic on the streets and highways.     This

          sometimes requires that vehicles be removed/towed to a place of safety.

          The purpose of this section is to establish guidelines regarding the

          removal/towing of vehicles from private property, public streets, and

          highways for legitimate purposes. This includes vehicles that are in
                                                                                          -30-


           violation of stopping, standing, or parking laws; stolen or deserted

           vehicles; vehicles with expired registrations, vehicles involved in a

           crash, and vehicles driven by or in the control of arrested persons.

       {¶ 58} State’s Exhibit 2, the video of the traffic stop, clearly reflects that Atkinson

was driving a dark vehicle without headlights or taillights prior to the traffic stop. She

turned right onto a roadway and parked parallel to a building on her right.             After

discussing the fact that Atkinson was “driving illegally” due to her lack of a valid license

and the fictitious plates, Bargo advised Atkinson that she intended to search the vehicle

and tow it pursuant to MCSO policy. When Atkinson argued about the search and the

tow, Bargo asked her if she wanted to be handcuffed and put in the back of a cruiser.

Atkinson responded in the negative, Bargo stated “give me the keys then,” and Atkinson

did so. (The record reflects that the key to the ignition also opened the glove box.)

       {¶ 59} Atkinson mischaracterizes the record when she asserts that at no point

during the hearing did Deputy Bargo testify that the vehicle posed a hazard. Bargo

testified that Atkinson’s vehicle “was still on the street” when she was stopped and

removed therefrom. When she was subsequently asked if “the car was a hazard to traffic

or anything where it was parked,” Bargo responded that it “was in the trafficway,” and it

“wasn’t pulled off into a parking lot or anything,” as is reflected in the video.

       {¶ 60} Regarding the impoundment of the vehicle, as noted in State v. Leak, 145

Ohio St.3d 821, 2016-Ohio-154, 47 N.E.3d 821, ¶ 20:

              * * * Examples of vehicles taken into custody as part of law

       enforcement's community-caretaking role include * * * those that cannot be

       lawfully driven. See [Opperman] at 368-369, 96 S.Ct. 3092. The authority
                                                                                            -31-


       of police to seize and remove from the street vehicles that impede traffic or

       threaten public safety and convenience is beyond challenge. Id. at 369, 96

       S.Ct. 3092.

       {¶ 61} In addition to remaining in the “trafficway,” Atkinson’s vehicle could not be

lawfully driven due to its fictitious plates.        R.C. 4549.08 proscribes the use of

unauthorized plates and provides: “(A) No person shall operate or drive a motor vehicle

upon the public roads and highways in this state if it displays a license plate or a distinctive

number or identification mark that meets any of the following criteria: (1) Is fictitious.”

Therefore, Atkinson’s vehicle was lawfully impounded in furtherance of public safety and

community caretaking.

       {¶ 62} Having found the necessary predicate to the inventory search, namely the

lawful impoundment of the vehicle, MCSO General Orders Manual Section 7.1.6(B)(6)

provides that the deputies “must do an administrative inventory of all vehicles they tow.”

The MCSO tow policy provides that “[o]nce an inventory has been initiated, the deputy

must complete the inventory,” and that when a key is “available,” a locked glove box is to

be included in the search. Bargo testified that the purpose of the inventory search was

“to protect the tow company, us, as well as the owner so if they claim that something’s

missing, we can have it logged * * * on the tow slip that we complete,” consistent with

MCSO tow policy Section 7.1.6(B)(6). In other words, Bargo testified that the inventory

search served a caretaking, not an investigatory, function.

       {¶ 63} Regarding Bargo’s “threat” to handcuff Atkinson that resulted in Atkinson

surrendering the key to the glove box, contrary to the trial court’s determination, and as

the State asserts, the deputies had probable cause to arrest Atkinson for fictitious plates,
                                                                                           -32-


which is either a misdemeanor of the third or fourth degree.2 Accordingly, we agree with

the State that Bargo’s “threat” to handcuff Atkinson was not coercive such that her

relinquishment of the key was involuntary. See Columbus v. Bickis, 10th Dist. Franklin

No. 09AP-898, 2010-Ohio-3208, ¶ 23 (officer’s threat to arrest defendant was not

coercive and did not render defendant's consent involuntary because, when the officer

told defendant he would arrest him if he did not perform the field sobriety testing, the

officer had probable cause to arrest defendant for OVI); State v. Mogle, 2d Dist. Darke

No. 2020-CA-2, 2021-Ohio-1741, ¶ 18 ( “ ‘If the police had probable cause to arrest the

person in question, a threat to do so is not coercive and thus does not render a confession

involuntary.’ ”) Significantly, the keys were available and, pursuant to impound and

inventory, the deputy had a right to demand them of Atkinson.

       {¶ 64} Since Atkinson’s vehicle was lawfully impounded pursuant to the deputies’

caretaking role, and the inventory search thereof further served a caretaking and not an

investigative function, the trial court did not err in overruling Atkinson’s motion to

suppress.

       {¶ 65} Atkinson’s assignment of error is overruled.

       {¶ 66} The judgment of the trial court is affirmed.

                                       .............



HALL, J. and WELBAUM, J., concur.



2
 “Whoever violates division (A)(1) * * * of this section is guilty of operating a motor vehicle
bearing an invalid license plate or identification mark, a misdemeanor of the fourth degree
on a first offense and a misdemeanor of the third degree on each subsequent offense.”
R.C. 4549.08(C).
                          -33-




Copies sent to:

Mathias H. Heck, Jr.
Heather N. Ketter
Angelina N. Jackson
Hon. Mary E. Montgomery